Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following an investigation into an alleged drug ring, petitioner was charged in a misbehavior report with smuggling and drug *1239possession. He was found guilty as charged after a tier III disciplinary hearing, and the determination was affirmed upon administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, testimony of the correction lieutenant who authored it, and confidential information provide substantial evidence to support the determination of guilt (see Matter of Brown v Fischer, 98 AD3d 778, 779 [2012]; Matter of Boyle v Fischer, 89 AD3d 1268, 1268 [2011]). Contrary to petitioner’s contention, the lieutenant’s testimony regarding the confidential information and detailed nature of the information itself permitted the Hearing Officer to independently assess its reliability and credibility (see Matter of Vassell v Fischer, 48 AD3d 876, 876 [2008]; Matter of Sheppard v Goord, 292 AD2d 694, 695 [2002]). Petitioner’s remaining contentions, to the extent they are preserved for our review, have been examined and found to lack merit.
Mercure, J.P, Rose, Spain and McCarthy, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.